This is a claim for refund of inheritance taxes claim to have been paid erroneously into the State Treasury by Harry A. Allen and Emma 31. Allen, as executors under the last will and testament of John IV. Allen, deceased. The facts are briefly as follows: John IV. Allen died testate, a resident of Cook County, Illinois, on or about the 13th day of January, A. D. 1918. Thereafter his will" was duly admitted to probate in the Probate Court of Cook County, and the claimants duly appointed executors. Thereafter the County Judge of said county entereed an order assessing an inheritance tax in said estate of $9,235.97,' from which order the executors appealed to the County Court of said county on the* ground that the amount of the so-callecl Federal Estate Tax to which this estate was liable had not been dedueated from the gross estate in order to determine the net estate for the purpose of the said State inheritance tax. On the trial in the County Court an order was entered which assessed a total tax in this estate of $8,648.47. The taxes assessed by the County Judge, less (5) five per cent discount for payment within six months from decedent’s death, were, on the 13th day of July, 1918) paid by the said executors to the County Treasurer of Cook County, a net payment of $8,774.17. The proper amount payable under the final order of the Cbunty Court was $8,-648.47, less five per cent discount, or $8,216.05. The executors therefore paid $558.12 in excess of the amount finally determined to be due in this estate, and the Attorney General has filed herein his consent that an award for that amount be made. IVe, therefore, award the claimants herein the sum of five hundred fifty-eight dollars and twelve cents ($558.12).